 8:20-cv-00017-RGK-PRSE Doc # 57 Filed: 08/31/21 Page 1 of 2 - Page ID # 295




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                     Plaintiff,                             8:20CV17

       vs.
                                                        MEMORANDUM
GRANT L. GENTILE, Police Officer                         AND ORDER
#2140; JOHN H. LOPEZ, Police Officer
#1955; NICOLAS YANEZ, Police
Officer #1506; GEOFFREY A.
STRONG, Police Officer Y631; and
BROCK GENTILE, Police Officer
#2391;

                     Defendants.


      This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis. (Filing 56.) Plaintiff filed a Notice of Appeal (Filing 55) on August
30, 2021. Plaintiff appeals from the court’s Memorandum and Order and Judgment
dated July 30, 2021 (Filings 53 & 54), in which the court dismissed this matter with
prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis.

             ....

             (3) Prior Approval. A party who was permitted to proceed in
             forma pauperis in the district-court action, or who was
             determined to be financially unable to obtain an adequate defense
             in a criminal case, may proceed on appeal in forma pauperis
             without further authorization, unless:
 8:20-cv-00017-RGK-PRSE Doc # 57 Filed: 08/31/21 Page 2 of 2 - Page ID # 296




                   (A) the district court--before or after the notice of appeal
                   is filed--certifies that the appeal is not taken in good faith
                   or finds that the party is not otherwise entitled to proceed
                   in forma pauperis and states in writing its reasons for the
                   certification or finding . . . .

     The court finds that because Plaintiff proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Appeal
in Forma Pauperis (Filing 56) is granted.

      DATED this 31st day of August, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
